PER CURIAM
Appellant appeals a judgment committing him as a mentally ill person for a period not to exceed 180 days. Appellant argues that the record does not establish by clear and convincing evidence that he meets the statutory definition of a “mentally ill person” — on the grounds that he is dangerous to himself or others — under ORS 426.005(l)(d). The state concedes that point and submits that the judgment should be reversed. Upon de novo review of the record, we accept the state’s concession and reverse.
Reversed.